Citation Nr: 1202796	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  08-25 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a cerebral aneurysm.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran had active service from October 1963 to October 1985.  He had additional service with the National Guard through the year 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2009, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board hearing at the RO.  A transcript of the hearing has been associated with the claims file.

In October 2010, the Veteran submitted additional medical evidence directly to the Board, without a waiver of initial RO consideration of the evidence.  See 38 C.F.R. § 20.1304 (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

In response to the Board's remand in September 2010, the Veteran was afforded a VA examination in October 2010 in which the examiner concluded that "[n]o evidence ha[d] been presented (regarding head injury or otherwise) linking the Veteran's aneurysm to the military service."  The examiner, however, acknowledged that the Veteran reported hitting his head on the inside of military vehicles while riding in tough terrain without loss of consciousness and without residuals.  In forming his opinion, the examiner did not discuss the Veteran's own statements of striking his head on several occasions during service.  A layperson is considered competent to report injuries and illnesses in service.  Thus, the Board finds that the examiner's opinion is inadequate in that he did not articulate a clinical rationale for his opinion and failed to consider the Veteran's own statements of his in-service injuries.  The examiner was also asked to opine as to aggravation.  This was not accomplished.

Therefore, the Board has determined that the Veteran should be afforded another VA examination to determine the nature and etiology of his cerebral aneurysm, with an opportunity for the examiner to consider the Veteran's lay statements.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).

In adjudicating the claim, the RO should particularly consider all evidence added to the claims file since the RO last adjudicated the claim, to include the evidence submitted to the Board in October 2010 (without a waiver of initial RO consideration of that evidence).

Further, while on appeal, the RO should determine whether the Veteran currently has a representative.  At his Board hearing, the Veteran was represented by the Texas Veterans Commission.  The transcript indicates that the representative would be providing VA with an authorization of a power of attorney to representative the Veteran in this claim.  However, there is no authorization of record at this time.  Thus, while on appeal, the RO should inquire as to whether the Veteran wants to be represented, and secure the appropriate authorization form for the record.

Accordingly, the case is REMANDED for the following action:

1.  The RO should inquire whether the Veteran desires to be represented in this appeal, and provide him with the appropriate authorization form.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise for the purpose of obtaining a medical opinion as to the etiology of the cerebral aneurysm.  The claims folder must be made available to and be reviewed by the examiner, and any indicated studies should be performed. 

Based upon the examination results and the review of the claims folder, the physician should opine as to whether it is at least as likely as not (i.e., there is a 50 percent or better probability) that the Veteran's cerebral aneurysm had its onset in service or is otherwise medically related to (including aggravation by) in-service incidents of striking the head, as described by the Veteran.

For purposes of the opinions, the examiner should assume that the Veteran is a reliable historian. 

The rationale for all opinions expressed must be provided.

3.  The RO should also undertake any other development it determines to be warranted. 

4.  Then, the RO should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the RO should furnish to the Veteran (and his representative) a supplemental statement of the case and afford them the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


